DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
Response to Arguments
Applicant's arguments filed April 19th, 2022 have been fully considered but they are not persuasive. Applicant argues that the exhaust structure of Zhang cannot function as an intermediate pressure exhaust end. This argument is not persuasive. Zhang discloses:
“According to the steam exhaust method, the steam turbine can be divided into a back pressure steam turbine and a condensing steam turbine: the back pressure steam turbine has a high exhaust steam pressure, a small exhaust steam area and a compact structure; the condensing steam turbine has a low exhaust steam pressure and a large exhaust steam area and a structure. complex. For low back pressure steam turbines with exhaust pressure between conventional back pressure type and conventional condensing type, the exhaust steam can enter the steam pipe network and enter the condenser. However, there is no reliable and efficient low use in the market” (Background technique of the provided translation). 
What this paragraph is stating that turbines are typically divided into a high-medium pressure turbine (backpressure steam turbine) and a low pressure turbine (condensing steam turbine), but that there is a market for a turbine exhaust that is capable of providing for a medium pressure exhaust (“exhaust pressure between conventional back pressure type and conventional condensing type”). Zhang further discloses:
“the exhaust cylinder body is provided with an exhaust port 33 below, The wall is provided with an inlet port connecting the high and medium pressure cylinders of the steam turbine, the rear wall is provided with a steam seal body connection port, the steam inlet port comprises an upper arching member 18 and a lower arching member 31” (Page 13 of the provided translation in the first paragraph of the “detailed ways” section). 
This cited portion of Zhang then discloses that the inlet port of the exhaust hood is connected to the high/medium pressure cylinders, effectively acting as an exhaust for an intermediate pressure turbine. The nomenclature utilized by Zhang then differentiates the “back pressure” and “condenser” steam turbines, and this is the “low back pressure” exhaust hood that is connected to the high/medium pressure cylinders at the inlet, allowing for it to properly be constituted as an intermediate exhaust.
Applicant’s arguments, see Pages 8-18, filed April 19th, 2022, with respect to claim 18 and 21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Specifically, Zhang fails to teach the connecting pipe as being rectangular in cross-section and coupled to a circular cross-section pipe.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “further comprising at least one elbow pipe correspondingly connected to the at least one connecting pipe”. This is indefinite because claim 18 recites the limitation “at least one exhaust pipe having a circular cross-section”. The provided original disclosure teaches an outlet (41, 42) which are rectangular in cross-section and connects to respective connecting pipes (37, 38). The connecting pipes connect to elbow pipes (39, 40). However, it is presumed that the “exhaust pipe having a circular cross-section” is the elbow pipe given that there are no further pipes disclosed past elbow pipes (39, 40). It’s therefore not clear if the elbow pipes are distinct from the exhaust pipe, or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813).
Regarding claim 18;
Zhang discloses A turbine exhaust structure, comprising: a casing (Figure 1) divided into a first element (12) having an arcuate shape and a second element (2) coupled to the first element, with a central aperture (see Figure 1) formed between the first element and the second element, the central aperture extending from a first face of the casing to a second face of the casing opposing the first face (Figure 1), wherein the first element and the second element are configured to receive turbine exhaust (steam turbine exhaust casing is in the title), wherein a flow of the turbine exhaust in the first element is undivided from a flow of the turbine exhaust in the second element to form an unseparated turbine exhaust passage (see Figure 1); wherein the second element comprises at least one outlet (see annotation) configured to receive the flow of turbine exhaust from the first element and the flow of turbine exhaust from the second element, wherein the at least one outlet combines the flow of turbine exhaust from the first element with the flow of turbine exhaust from the second element and directs a combined flow of turbine exhaust in a direction extending radially from the central aperture (see annotation; fluid flows in radial direction relative to aperture); and at least one connecting pipe (see annotation) coupled to the at least one outlet of the second element of the casing, wherein the at least one connecting pipe is configured to receive only the combined flow of turbine exhaust from the second element. The turbine exhaust structure is an intermediate-pressure exhaust end (the inlet of the exhaust hood is connected to the high/medium pressure cylinders: “the exhaust cylinder body is provided with an exhaust port 33 below, The wall is provided with an inlet port connecting the high and medium pressure cylinders of the steam turbine, the rear wall is provided with a steam seal body connection port, the steam inlet port comprises an upper arching member 18 and a lower arching member 31” (Page 13 of the provided translation in the first paragraph of the “detailed ways” section)).
 Zhang fails to teach at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe.
Frailich teaches an exhaust casing for a turbine (Figure 3), the exhaust of the turbine having a substantially similar flow pattern as in Zhang, but then at the rectangular outlet to the exhaust housing there is a transition pipe (565) that is rectangular cross-section coupled at the rectangular cross-section of the at least one outlet of the exhaust structure. The connecting transition pipe then gradually transitions to a round shape and mating with the outlet (552). Frailich then teaches “Once the exhaust gas 90 has been collected and rerouted into the desired outlet direction 594, it may be discharged or interfaced with an extended routing system (not shown)” (Paragraph 21), which means that there are further exhaust pipes which given the outlet (552) of the connecting pipe is circular/round, the further connecting pipes (exhaust pipes) are circular in cross-section.
Because Zhang discloses an exhaust casing with an outlet having a rectangular cross-section, and because Frailich teaches an analogous exhaust casing for a turbine and further includes an outlet that is rectangular and has a connecting (transition) pipe from rectangular to circular in cross-section, and the connecting pipe is connected to at least one exhaust pipe to further route the discharged exhaust (not shown but disclosed in reference), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine exhaust structure of Zhang such that an at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe as taught by Frailich for the purposes of utilizing simple metal fabrication and joining techniques, thereby reducing cost and providing ease of assembly/maintenance. 
Regarding claims 2-4, Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above. Zhang further discloses the first element is connected to the second element along a horizontal joint plane (Figures 1, 3, and 5), the first element is an upper element and the second element is a lower element, wherein a section of the first face of the central aperture is larger than a second opposite face of the central aperture (see Figure 1; the “front” face has a larger central aperture than the “back” face on the opposite side with a smaller aperture; this can especially be seen in Figures 2-3, 5, and 7 which shows the front/back of the top/bottom halves).
Regarding claim 16, Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above. Zhang further teaches there is no pipe connected to the first element (Figure 1).
Regarding claim 20, Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above. Zhang further discloses a plurality of spaced outer reinforcements on the first element and the second element, each of the spaced outer reinforcements extending radially from the central aperture about both the first and second face of the casing (Figure 1 shows one of the faces with reinforcements on both the first and second element; Figure 4 shows the reinforcements on the first element on the other side; Figure 7 shows the reinforcements on the second element on the other side).


    PNG
    media_image1.png
    535
    687
    media_image1.png
    Greyscale

Claims 5 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813), and further in view of Mizumi (US 9033656).
Regarding claim 5;
Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above.
Zhang fails to teach the at least one connecting pipe comprises a plurality of connecting pipes, and wherein the second element comprises at least two outlets, each outlet connected to a respective connecting pipe.
Mizumi teaches a steam turbine exhaust casing which can be arranged with a singular merged exit (Figure 13) and can alternatively be presented with multiple exits within the bottom half of the exhaust casing (Figure 11). 
Because Zhang discloses a steam turbine exhaust with a connecting pipe with a singular, merged outlet, and because Mizumi teaches that the exhaust casing of the steam turbine can be arranged in either one outlet or multiple outlets and are obvious variants of one another, and because Zhang as modified by Frailich teaches the outlets to be rectangular with connecting pipes that transition to circular cross-section pipes, it therefore would have been obvious to one of ordinary skill in the art to modify the exhaust casing of Zhang the second element comprises at least two outlets as taught by Mizumi as none but the expected result of multiple outlets is achieved, thereby allowing for the exhaust to be directed to the next stage of the steam turbine process; Mizumi establishes that similar results are achieved between the embodiments of a merged outlet and multiple outlets of the exhaust with the FG ratio shifted along the angular axis, but produces the same effect. Zhang as modified by Mizumi with two outlets then includes a plurality of connecting pipes with each outlet connected to a respective connecting pipe.
	Regarding claim 23;
Zhang discloses A turbine exhaust structure, comprising: a casing (Figure 1) divided into a first element (12) having an arcuate shape and a second element (2) coupled to the first element, with a central aperture (see Figure 1) formed between the first element and the second element, the central aperture extending from a first face of the casing to a second face of the casing opposing the first face (Figure 1), wherein the first element and the second element are configured to receive turbine exhaust (steam turbine exhaust casing is in the title), wherein a flow of the turbine exhaust in the first element is undivided from a flow of the turbine exhaust in the second element to form an unseparated turbine exhaust passage (see Figure 1); wherein the second element comprises at least one outlet (see annotation) configured to receive the flow of turbine exhaust from the first element and the flow of turbine exhaust from the second element, wherein the at least one outlet combines the flow of turbine exhaust from the first element with the flow of turbine exhaust from the second element and directs a combined flow of turbine exhaust in a direction extending radially from the central aperture (see annotation; fluid flows in radial direction relative to aperture); and at least one connecting pipe (see annotation) coupled to the at least one outlet of the second element of the casing, wherein the at least one connecting pipe is configured to receive only the combined flow of turbine exhaust from the second element. The turbine exhaust structure is an intermediate-pressure exhaust end (the inlet of the exhaust hood is connected to the high/medium pressure cylinders: “the exhaust cylinder body is provided with an exhaust port 33 below, The wall is provided with an inlet port connecting the high and medium pressure cylinders of the steam turbine, the rear wall is provided with a steam seal body connection port, the steam inlet port comprises an upper arching member 18 and a lower arching member 31” (Page 13 of the provided translation in the first paragraph of the “detailed ways” section)).
 Zhang fails to teach at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe. Zhang further fails to teach a second outlet, a second exhaust pipe, and a second connecting pipe correspondingly connecting the second outlet and second exhaust pipe.
Frailich teaches an exhaust casing for a turbine (Figure 3), the exhaust of the turbine having a substantially similar flow pattern as in Zhang, but then at the rectangular outlet to the exhaust housing there is a transition pipe (565) that is rectangular cross-section coupled at the rectangular cross-section of the at least one outlet of the exhaust structure. The connecting transition pipe then gradually transitions to a round shape and mating with the outlet (552). Frailich then teaches “Once the exhaust gas 90 has been collected and rerouted into the desired outlet direction 594, it may be discharged or interfaced with an extended routing system (not shown)” (Paragraph 21), which means that there are further exhaust pipes which given the outlet (552) of the connecting pipe is circular/round, the further connecting pipes (exhaust pipes) are circular in cross-section.
Because Zhang discloses an exhaust casing with an outlet having a rectangular cross-section, and because Frailich teaches an analogous exhaust casing for a turbine and further includes an outlet that is rectangular and has a connecting (transition) pipe from rectangular to circular in cross-section, and the connecting pipe is connected to at least one exhaust pipe to further route the discharged exhaust (not shown but disclosed in reference), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine exhaust structure of Zhang such that an at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe as taught by Frailich for the purposes of utilizing simple metal fabrication and joining techniques, thereby reducing cost and providing ease of assembly/maintenance. 
Mizumi teaches a steam turbine exhaust casing which can be arranged with a singular merged exit (Figure 13) and can alternatively be presented with multiple exits within the bottom half of the exhaust casing (Figure 11). 
Because Zhang discloses a steam turbine exhaust with a connecting pipe with a singular, merged outlet, and because Mizumi teaches that the exhaust casing of the steam turbine can be arranged in either one outlet or multiple outlets and are obvious variants of one another, and because Zhang as modified by Frailich teaches the outlets to be rectangular with connecting pipes that transition to circular cross-section pipes, it therefore would have been obvious to one of ordinary skill in the art to modify the exhaust casing of Zhang the second element comprises at least two outlets as taught by Mizumi as none but the expected result of multiple outlets is achieved, thereby allowing for the exhaust to be directed to the next stage of the steam turbine process; Mizumi establishes that similar results are achieved between the embodiments of a merged outlet and multiple outlets of the exhaust with the FG ratio shifted along the angular axis, but produces the same effect. Zhang as modified by Mizumi with two outlets then includes a plurality of connecting pipes (first and second) with each outlet (first and second) connected to a respective connecting pipe, and Zhang as modified by Frailich teaches the respective outlets being rectangular in cross-section with the connecting pipes transitioning to circular cross-section to connect exhaust pipes to direct the fluid to the next stage(s) of the turbine process.

    PNG
    media_image1.png
    535
    687
    media_image1.png
    Greyscale

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813), and further in view of Agara (US 8398367).
	Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above.
	Zhang fails to teach the second element is welded to the at least one connecting pipe.
	Agara teaches an exhaust section of a steam turbine with a plurality of pipes (104) which are connected to the exhaust casing (102) and are able to be welded to the exhaust (Col. 3, Lines 34-35).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine exhaust structure of Zhang such that the second element is welded to the at least one connecting pipe as taught by Agara for the purposes of connecting the second element and the at least one connecting pipe through an art recognized technique in the steam turbine exhaust art, thereby allowing for the directing of the exhaust flow to the next stage of the turbine assembly.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813), and further in view of Gray (US 5257906).
Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above.
Zhang fails to teach the dimensions of the exhaust structure in terms of width and length.
Gray teaches a steam turbine structure with an exhaust structure (Figure 1). The last blade row (blades 6) is measured at approximately 119 cm in length. Two sets of blades on opposite sides then would establish a length of at least 2.5 meters. Additionally the distance would include the rotor disk and the rotor shaft. The exhaust casing is longer than all of these dimensions added together (Figure 1). The exhaust casing then defines a width (extending from 28 to 29 along wall 31) which is less than the total length of the exhaust casing.
Since applicant has not disclosed that having the length of the turbine exhaust structure as between 9 to 10 meters and the width as between 3 and 4 meters solves any stated problem or is for any particular purpose above the fact that the turbine exhaust structure is designed with such dimensions, and it appears that exhaust structure of Zhang would perform equally well with a shape and having the dimensions as claimed by applicant, and Gray teaches that the exhaust structure needs to be dimensioned such that it is suitable for the respective turbine blade stages in order to house and redirect the exhaust gases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as an obvious matter of design choice to modify the exhaust structure of Zhang by optimizing the dimensions as taught by Gray by utilizing the length of the turbine exhaust structure as between 9 to 10 meters and the width as between 3 and 4 meters for the purpose of establishing a turbine exhaust structure that is suitable dimension to properly redirect the exhaust gases in the steam turbine cycle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813), and further in view of Stock (US 4986732).
	Zhang in view of Frailich teaches the turbine exhaust structure according to claim 18 above. 
Zhang fails to teach at least one elbow pipe correspondingly connected to the at least one connecting pipe.
Stock teaches a high-intermediate pressure turbine (5) with an exhaust structure (6a) coupled to the at least one outlet of the exhaust casing. A connecting pipe (see Figure 3) is configured at connect to the at least one outlet (6a). The pipe arrangement includes a plurality of connected pipes, including an elbow pipe (Figure 3).
Because Zhang is directed to an exhaust of a steam turbine with a flange connecting structure, and because Frailich teaches that additional /extended routing system of the turbine exhaust, and because Stock teaches a steam turbine with an exhaust structure attached to multiple pipes in order to direct the fluid to the next stage of the turbine process, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Zhang such that there is an elbow pipe connected to the at least one connecting pipe as taught by Stock for the purposes of directing the exhaust flow to the next stage of the turbine assembly. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 205445696) in view of Frailich (US 20140047813) and Applicant’s Admitted Prior Art, hereinafter referenced as AAPA.
Zhang discloses A turbine exhaust structure, comprising: a casing (Figure 1) divided into a first element (12) having an arcuate shape and a second element (2) coupled to the first element, with a central aperture (see Figure 1) formed between the first element and the second element, the central aperture extending from a first face of the casing to a second face of the casing opposing the first face (Figure 1), wherein the first element and the second element are configured to receive turbine exhaust (steam turbine exhaust casing is in the title), wherein a flow of the turbine exhaust in the first element is undivided from a flow of the turbine exhaust in the second element to form an unseparated turbine exhaust passage (see Figure 1); wherein the second element comprises at least one outlet (see annotation) configured to receive the flow of turbine exhaust from the first element and the flow of turbine exhaust from the second element, wherein the at least one outlet combines the flow of turbine exhaust from the first element with the flow of turbine exhaust from the second element and directs a combined flow of turbine exhaust in a direction extending radially from the central aperture (see annotation; fluid flows in radial direction relative to aperture); and at least one connecting pipe (see annotation) coupled to the at least one outlet of the second element of the casing, wherein the at least one connecting pipe is configured to receive only the combined flow of turbine exhaust from the second element. The turbine exhaust structure is an intermediate-pressure exhaust end (the inlet of the exhaust hood is connected to the high/medium pressure cylinders: “the exhaust cylinder body is provided with an exhaust port 33 below, The wall is provided with an inlet port connecting the high and medium pressure cylinders of the steam turbine, the rear wall is provided with a steam seal body connection port, the steam inlet port comprises an upper arching member 18 and a lower arching member 31” (Page 13 of the provided translation in the first paragraph of the “detailed ways” section)).
Zhang fails to teach at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe.
Frailich teaches an exhaust casing for a turbine (Figure 3), the exhaust of the turbine having a substantially similar flow pattern as in Zhang, but then at the rectangular outlet to the exhaust housing there is a transition pipe (565) that is rectangular cross-section coupled at the rectangular cross-section of the at least one outlet of the exhaust structure. The connecting transition pipe then gradually transitions to a round shape and mating with the outlet (552). Frailich then teaches “Once the exhaust gas 90 has been collected and rerouted into the desired outlet direction 594, it may be discharged or interfaced with an extended routing system (not shown)” (Paragraph 21), which means that there are further exhaust pipes which given the outlet (552) of the connecting pipe is circular/round, the further connecting pipes (exhaust pipes) are circular in cross-section.
Because Zhang discloses an exhaust casing with an outlet having a rectangular cross-section, and because Frailich teaches an analogous exhaust casing for a turbine and further includes an outlet that is rectangular and has a connecting (transition) pipe from rectangular to circular in cross-section, and the connecting pipe is connected to at least one exhaust pipe to further route the discharged exhaust (not shown but disclosed in reference), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine exhaust structure of Zhang such that an at least one exhaust pipe having a circular cross section, and at least one connecting pipe configured to correspondingly connect the at least one outlet of the second element to the at least one exhaust pipe, the at least one connecting pipe having a first end with a rectangular cross section coupled to the rectangular cross section of the at least one outlet and a second end with a circular cross section coupled to the circular cross section of the at least one exhaust pipe as taught by Frailich for the purposes of utilizing simple metal fabrication and joining techniques, thereby reducing cost and providing ease of assembly/maintenance. 
Zhang fails to explicitly teach the combined high-intermediate pressure casing having a high pressure casing.
Zhang further teaches “The front wall is provided with an inlet port connecting the high and medium pressure cylinders of the steam turbine”. As such, the exhaust is configured to be connected at the inlet with such high/intermediate steam turbine cylinders. AAPA teaches a known exhaust system for a steam turbine arrangement, and the exhaust system is at the exit of a high-intermediate pressure turbine having a casing (Figure 1A, turbine 12 jointed to exhaust at 13).
Because Zhang teaches that the exhaust structure is utilized for steam turbines, and arranged with respect to the high-medium pressure turbine, and because AAPA teaches an analogous high-intermediate pressure turbine with a casing that is arranged with an exhaust structure, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention such that the exhaust structure of Zhang was utilized in combination with a high-intermediate steam turbine as taught by AAPA for the purposes of transporting the steam turbine exhaust fluids. The exhaust structure of Zhang would implicitly be utilized in conjunction with such a turbine, but AAPA shows the connection explicitly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745